Case 9:19-cv-81160-RS Document 8-1 Entered on FLSD Docket 08/26/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 9:19-cv-81160-RS

 APPLE INC.,

                 Plaintiff,

        v.

 CORELLIUM, LLC,

                         Defendant.



                    ORDER GRANTING MOTION TO APPEAR
           PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
          ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for
 Jessica Stebbins Bina, Esq., Consent to Designation, and Request to Electronically Receive
 Notices of Electronic Filing (the “Motion”), pursuant to the Rules Governing the Admission,
 Practice, Peer Review, and Discipline of Attorneys in the United States District Court for the
 Southern District of Florida and Section 2B of the CM/ECF Administrative Procedures. This
 Court having considered the Motion and all other relevant factors, it is hereby
        ORDERED AND ADJUDGED that:
        The Motion is GRANTED. Jessica Stebbins Bina, Esq., may appear and participate in this
 action on behalf of Plaintiff Apple Inc. The Clerk shall provide electronic notification of all
 electronic filings to Jessica Stebbins Bina, Esq., at Jessica.stebbinsbina@lw.com.
        DONE AND ORDERED in Chambers at Ft. Lauderdale, Florida, this ______ day of
 August, 2019.


                                                  _______________________________
                                                  RODNEY SMITH
                                                  United States District Judge

 Copies furnished to:
 Counsel of Record
